Citation Nr: 0939548	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-39 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1943 to 
November 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, continued the evaluation of the 
Veteran's PTSD at 30 percent disabling and denied entitlement 
to individual unemployability.  Subsequently, while the 
claims were on appeal, a November 2008 rating decision 
increased the Veteran's rating for PTSD to 50 percent 
disabling effective April 23, 2007, the date of claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
nightmares, an exaggerated startle response, flashbacks, 
avoidance of war stimuli, a depressed mood, hypervigilance 
and occasional difficulties with concentration, although he 
has an active social life and the ability to maintain 
positive relationships with friends and family.  

2.  The Veteran had three years of high school education and 
training as a dental assistant/technician.  He worked as a 
dental technician for 53 years and retired in 1998.

3.  The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in an August 2007 letter the Veteran was 
provided notice regarding what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
letter advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the disability has on his employment.  See 
Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 
(Fed. Cir., Sep. 4, 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific" and need 
not include reference to impact on daily life).  The August 
2007 letter and an April 2008 letter provide notice 
concerning his claim for a TDIU.  Both notice also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing an effective date.  The August 2007 letter 
also provided relevant rating criteria.  The case was last 
adjudicated in April 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including treatment records and VA examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
statements in support of his claim.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess at 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).  Disabilities must be reviewed in relation to their 
history. 38 C.F.R. § 4.1 (2009).  Other applicable, general 
policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2 (2009); resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3 (2009); where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2009); and, evaluating functional impairment on 
the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. 
§ 4.10 (2009).  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 9 
Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job), while a GAF score 
of 31 to 40 indicates major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV); see also 
38 C.F.R. §§ 4.125, 4.126 (2009).  While the Rating Schedule 
does indicate that the rating agency must be familiar with 
the DSM-IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran served in WWII as a surgical technician and 
medic.  He was granted service connection for PTSD in an 
April 2006 rating decision.  He filed a claim for an 
increased rating in April 2007.  The Veteran has provided 
statements that his PTSD condition is not improving even with 
the treatment he is receiving at the VA clinic, and that his 
PTSD makes it difficult for him to work.

An August 2007 VA PTSD examination noted that the Veteran had 
subjective symptoms of nightmares, hypervigilance, easy 
startle reflex, depression, anxiety, and jumpiness.  The 
Veteran reported having had these symptoms for years, without 
remission.  The examiner commented that the symptoms appeared 
to be moderate.  The Veteran worked as a dental technician 
prior to retirement, and was noted to generally be able to do 
the job.  He did not report any problems at work.  At the 
time of the examination the Veteran had been married for 60 
years.  The Veteran denied any history of drug or alcohol 
abuse.  The Veteran was dressed casually and was cooperative.  
He had a neutral mood, appropriate affect, and normal speech.  
He had no perceptual problems.  His thought process and 
content were normal, and he had no suicidal or homicidal 
ideation.  He was oriented to person, time and place.  His 
insight, judgment and impulse control were all fair.  He 
continued to help out at his temple and had a supportive 
social network.  The examiner diagnosed the Veteran with 
PTSD, with a GAF of 55, and noted that the Veteran had 
moderate symptoms.  

A May 2008 VA PTSD examination noted that the Veteran had 
been married for 62 years, and had two children.  The Veteran 
complained of symptoms of chronic vivid memories of the war.  
While describing the memories he began to weep, and as a 
consequence, the examiner believed that the Veteran had tried 
unsuccessfully to suppress memories for many years.  The 
Veteran also complained of having difficulty sleeping at 
night, and crying out during dreams.  The Veteran began to 
weep again describing the dreams.  The Veteran also stated 
that he was afraid of confined areas, and that he avoids 
crowds and crowded places.  The Veteran described having 
flashbacks of the war.  He was polite and cooperative 
throughout the session, but his mood was depressed and he 
would weep when describing symptoms and stressors.  The 
Veteran's speech was normal, and there was no evidence of 
perceptual impairment, nor any history of hallucinations or 
delusions.  His thought content was appropriate and he was 
oriented to time, place and person.  He did not show suicidal 
or homicidal ideation, and his memory skills, concentration 
skills, abstract reasoning, judgment, insight, and impulse 
control were all intact.  The Veteran described an active 
social life, and he has a good relationship with his wife, 
children and siblings.  The examiner noted that the Veteran 
suffered from PTSD that is chronic and mild to moderate in 
severity.  However, the examiner also noted that, based on 
interview, the Veteran tends to underreport his symptoms.  
The Veteran has ongoing recurring thoughts with regard to the 
service, recurring and distressing dreams, and he relived the 
events via flashback and experienced intense psychological 
distress as a result of any cues that remind him of the war.  
He avoids stimuli to events of the war, has difficulty 
falling and staying asleep, and experiences difficulty in 
concentration.  He is hypervigilant and has an exaggerated 
startle response.  The Veteran's GAF score was a 59.

A psychological consult from February 2008 involved an 
interview with the Veteran where he reported flashbacks, 
intrusive memories, nightmares, and disturbing images and 
thoughts.  The Veteran cried while recounting his duties 
during the war.  He reported a good relationship with his 
family, and that he was active in community affairs-
including regular meetings with other WWII veterans and 
attending Temple.  The Veteran, on examination, was noted to 
be goal-oriented and logical with intact thought processes.  
His judgement, insight and memory were intact.  The Veteran 
noted that he drew support from others.  His mood was 
depressed and anxious, with his affect congruent with verbal 
content.  The Veteran was diagnosed with PTSD and assigned a 
GAF of 51.

An April 2008 letter from the Veteran's private treating 
psychologist noted that 
the Veteran was diagnosed with PTSD with symptoms including 
flashbacks, nightmares, intrusive thoughts and images of 
combat.  The psychologist noted that the symptoms leave him 
tearful and tense, and make it difficult for him to enjoy 
life, function socially or attend to daily demands of living.  

In June 2008 a mental health note from the VA clinic noted 
that the Veteran was alert, oriented, calm and coherent, with 
no active psychosis.  He denied audio or visual 
hallucinations.  His mood was noted to be less anxious and 
less depressed with an appropriate affect.  He denied 
suicidal or homicidal ideation and showed adequate impulse 
control.  The Veteran was diagnosed with PTSD, and given a 
GAF score of 40.

In November 2008 a mental health note from the VA clinic 
showed that the he was alert, oriented, calm, coherent, and 
had no psychosis.  His mood was less depressed and less 
anxious and his affect was appropriate.  He denied suicidal 
or homicidal ideation and showed adequate impulse control.  
The Veteran reported no side-effects to his PTSD medication.  
The Veteran's GAF score was 45.  A December 2008 mental 
health note reported similar findings, and assigned a GAF 
score of 45.  

An April 2009 mental health note showed that the Veteran 
reported being anxious and obsessive about the functioning of 
his pace maker.  The Veteran was aware of his obsession.  He 
was calm, coherent, and had no active psychosis or 
suicidal/homicidal ideations.  He had adequate impulse 
control.  He was 
diagnosed with PTSD and generalized anxiety and given a GAF 
score of 45.

Unfortunately, based on the Veteran's numerous VA PTSD 
examinations and mental health treatment notes, he does not 
present with symptoms severe enough to more nearly 
approximate the criteria for a higher rating of 70 percent.  
Though the Veteran has nightmares, an exaggerated startle 
response, flashbacks, a depressed mood, and occasional 
difficulties with concentration, he also has an active social 
life and is able to maintain positive relationships with 
friends and family.  There is only one mention of obsessive 
behavior which is related to a recent medical procedure, and 
there is no indication that he suffers from suicidal or 
homicidal ideation, impaired impulse control, near continuous 
panic or depression, neglect of personal hygiene, or abnormal 
speech.  The Veteran's impulse control was intact in all of 
the examinations, and he has been noted to be able to 
function independently.  Also, though the Veteran's GAF 
scores have been as low as 40 and 45, the basis for those 
scores was not provided.  Indeed, the symptomatology reported 
at the time reflects he had improving mood and that he was 
calm and coherent, without suicidal or homicidal ideation.  
With respect to the private treatment report showing his PTSD 
interfered with his ability to function socially, such report 
is contradicted by the VA examinations in which the Veteran 
reportedly has an active social life and support system.  As 
such, the Board assigns greater weight to the findings on VA 
examinations, as those reports reflect a complete evaluation 
of the Veteran's mental health status and provide greater 
detail.  

In summary, the preponderance of the evidence reflects that 
the Veteran's symptoms of PTSD do not warrant a rating in 
excess of 50 percent at any point during the course of the 
claim.  See Hart, supra. 

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his PTSD and provide for additional or 
more severe symptoms than currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

B.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009) (emphasis added).  
In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability, 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above- 
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment. 38 C.F.R. 
§ 4.16(a) (2009).

For a veteran to prevail on a claim for a TDIU, the record 
must reflect some factor which takes the case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether a veteran 
can find employment.  See 38 C.F.R. §  4.16(a) (2008); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran claims entitlement to a TDIU due to his service 
connected disabilities.  Currently, the Veteran is service 
connected for PTSD and bilateral pes planus, each evaluated 
at 50 percent disabling, for a combined rating of 80 percent.  
Thus, the Veteran meets the percentage requirements of 38 
C.F.R. § 4.16(a).  The Board must now determine whether his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.

On his application for TDIU, the Veteran reported that he had 
completed three years of high school.  During a VA 
examination the Veteran noted that he was drafted out of high 
school.  The record also reflects that he had additional 
training at a medical dentistry school.  The Veteran worked 
for roughly 53 years as a dental assistant and dental 
technician and manager.  He last worked in 1998.  On his 
application for TDIU he noted that he had never lost time 
from work as a result of illness, and that he had not 
attempted to obtain employment since he became too disabled 
to work.

During his November 2006 VA PTSD examination the Veteran was 
noted to have moderate symptoms.  The examiner opined that 
his psychiatric problems did not prevent the Veteran from 
obtaining employment.

A December 2006 VA feet examination noted that the Veteran 
had moderate bilateral pes planus deformity which severely 
impacted his ability to do chores, exercise, travel and 
drive.  It also prevented him from being able to shop.  The 
examiner noted that the Veteran's right foot had a shorter 
limb (due to a non service connected right hip surgery) which 
caused the foot to appear higher in the arch.  Both feet 
pronate, the left more so than the right.  The examination 
showed that the Veteran had difficulty walking or standing 
for long periods of time due to pain, fatigability, weakness 
and stiffness in his feet.

The Veteran had a September 2007 VA joints examination where 
it was noted that he had bilateral pes planus and a history 
of a total hip replacement (not service connected).  The 
examiner opined that the Veteran was fit for sedentary jobs 
but was not employable for physical jobs.

An August 2007 VA feet examination noted that the Veteran 
bilateral pes planus prevented shopping, exercise, and sports 
while severely impacting his ability to do chores, travel, or 
drive.  The examiner noted that the Veteran had significant 
pes planus on the left side, but that his pes planus did not 
affect his employability.  The examiner suggested that 
sedentary jobs, such as being a dental technician, should not 
be effected by his pes planus.  An August 2007 VA PTSD 
examination diagnosed the Veteran with PTSD with moderate 
symptoms and noted that his psychiatric problems do not 
prevent him from obtaining employment.

A May 2008 VA PTSD examination noted that the Veteran's 
psychiatric symptoms did not prevent employment but that the 
Veteran was currently retired and medically incapable of 
working.  The examiner did not specify which of the Veteran's 
medical problems caused his unemployability.

On the Veteran's substantive appeal he noted that he was 83-
years old and "simply unable to work at a job as I did when 
I was younger.  The PTSD has made this even harder."  As 
noted above, the VA is unable to take a Veteran's age into 
consideration when determining a claim for individual 
unemployability.  See, 38 C.F.R. § 3.341 (2009).  As to the 
Veteran's claim that his PTSD has made him unable to sustain 
employment, the preponderance of the evidence fails to 
sustain that argument.  Of the VA examinations the Veteran 
has had for PTSD, joints, and feet, all examiners have 
determined that the Veteran's disabilities do not prohibit 
him from working.  Though his service-connected pes planus 
makes it difficult for the Veteran to walk or stand, the 
Veteran was noted to be capable of sedentary employment, and 
was noted in examinations to be of above-average 
intelligence.  The Veteran's own claim for TDIU noted that he 
worked from 1973 to 1998 without incident and without missing 
work due to his illnesses.  On examinations he was noted to 
have retired after 53 years of work, and during his May 2008 
VA examination he reported having worked with 165 different 
doctors.  As such, the evidence does not support that the 
Veteran's service connected disabilities render him 
unemployable without regard to his age.  Unfortunately, 
without evidence that the Veteran's PTSD and/or bilateral pes 
planus result in impairment significant enough to render him 
unemployable, the Board must find that entitlement to a TDIU 
is not established at any point during the course of the 
appeal.

In reaching the conclusions above with respect to both 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


